Exhibit 99.2 News Release Media Contacts: Telkonet Investor Relations, 240.912.1811, ir@telkonet.com Garrett Axford, Georgina Garrett / Simon Jones, 866.940.9987, +44.1903.854900 mail@garrett-axford.co.uk For Immediate Release Telkonet Furthers Strategic Clean Technology Positioning through Restructuring Telkonet restructures, including relocation of headquarters to Milwaukee, WI December 21, 2009: Germantown, MD – Telkonet, Inc. (OTC Bulletin Board: TKOI), a Clean Technology company that develops and manufactures proprietary energy management and SmartGrid networking technology, is conducting a restructuring which includes the relocation of its offices from Germantown, Maryland to Milwaukee, Wisconsin. This transition is part of an ongoing focus to competitively position the company within the $50 billion SmartGrid and Clean Technology industries while achieving favorable cost reductions. This completes the Company’s corporate strategy to consolidate the Telkonet and EthoStream businesses into a single location. Also as part of the corporate restructuring, Telkonet has announced that its Chief Financial Officer Rick Leimbach will be leaving the Company to pursue other opportunities in the near future. Mr.
